     Case 1:20-cv-00460-DAD-JLT Document 24 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KARINA URBINA, an individual, et al.,                Case No. 1:20-CV-00460-NONE-JLT

12                                Plaintiffs, ORDER DIRECTING THE CLERK OF
                                              THE COURT TO ASSIGN THIS CASE
13              v.                            TO A DISTRICT JUDGE AND TO
                                              CLOSE THE ACTION
14   JEFFREY A. BURDICK, an individual, et    (Doc. 23)
     al.,
15
                                           Defendants.
16

17             The parties have filed a stipulation to dismiss the action without prejudice under Federal

18   Rules of Civil Procedure Rule 41(a)(1)(A)(ii). (Doc. 23) Accordingly, the Clerk of Court is

19   DIRECTED to assign a district judge for the purpose of closing this case and then to close this

20   action.

21
     IT IS SO ORDERED.
22

23      Dated:       January 6, 2021                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
